DETAILED ACTION
The status of the claims stands as follows:
Pending claims:				1-20		
Withdrawn claims: 				1-18
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				None
New claims: 					None
Claims currently under consideration:	19-20
Currently rejected claims:			19-20
Allowed claims:				None

Election/Restrictions
Applicant’s election without traverse of Group III (claims 19-20) in the reply filed on 11/18/2022 is acknowledged.
Claims 1-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I and Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa (JP 200720244; English translation relied on for citations).
Regarding claim 19, Kitagawa teaches a process for preparing a jelly confectionary (page 2, paragraph 1), the process comprises: combining and mixing a mixture comprising a sugar and water with a solution comprising a gelling agent and water (corresponding to aqueous solution of gelatin) (page 7, paragraph 8) to form a composition having a sugar content of 80-90 ± 5° Brix (corresponding to the heated melt containing the thickening polysaccharide having a Brix value substantially equal to the 80-90° Brix value of the final jelly confectionary product) (page 2, paragraph 11; page 6, paragraph 8), which overlaps the claimed Brix value.  Kitagawa teaches that an organic acid is then added to the mixture (page 7, paragraph 8) and the temperature of the resulting composition is 80-120°C (page 5, paragraph 1), which renders the step of adjusting the temperature of the composition obvious when a temperature within the overlapping range is selected.  Kitagawa teaches that the process then comprises pouring the composition into a starch mold (page 6, paragraph 9); and drying the composition within the starch mold at a temperature of less than about 22°C (corresponding to normal temperature environment which is considered to be room temperature) (page 7, paragraph 1), which overlaps the claimed temperature.  Kitagawa teaches that jelly confectionaries have a water content of 14-16% (page 2, paragraph 4), which overlaps the claimed water content.  The selection of a value within the overlapping range renders the claim obvious.  Kitagawa teaches that the sugar is trehalose (page 11, paragraph 5); the gelling agent is gum Arabic, gelatin, agar, and pectin (page 4, paragraph 6; page 5, paragraph 2); and the organic acid is citric acid (page 7, paragraph 8).  Although Kitagawa does not specify a pH for the mixture after the addition of the citric acid, it does disclose that the concentration of organic acid is not limited (page 5, paragraph 4).  As such, the pH of the mixture is dependent upon the amount of citric acid added to the mixture.  As the pH is a variable that can be modified, among others, by adjusting the content of the acid, with pH both increasing/decreasing as the amount of acid is decreased/increased, the pH would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed pH cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the pH in the mixture of Kitagawa in order to obtain the desired pH (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Therefore, the claimed pH of the mixture is rendered obvious.  Also, although Kitagawa does not disclose that the starch mold has a temperature of 2-10°, it discloses that using a lower temperature to dry the composition within the starch mold shortens the amount of time required to solidify it (page 7, paragraph 1).  Therefore, it would have been obvious for a person of ordinary skill seeking to shorten the solidification time to have cooled the starch mold as well as putting the starch mold in a cooler environment, thereby rendering the starch mold temperature obvious.
Regarding claim 20, Kitagawa teaches the invention as described above in claim 19, including the jelly confectionary does not contain any sugar alcohols or polyols (page 7, paragraph 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791